DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
This communication is in response to claim amendments and applicant’s remarks filed on 02/24/2022.
Claims 1-9 have been amended.
No claims have been added or cancelled.
Claims 1-9 are pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
10.       As per claim 1, the limitations “a processor that generates a purchase transaction”, “a processor that verifies the purchase transaction and the usage processor that generates a block corresponding to the verified usage transaction” fails to comply with the written description requirement. Specifically, the Specification does not disclose the claimed the “processor that generates a purchase transaction”, the “processor that verifies the purchase transaction and the usage transaction”, and the “processor that generates a block corresponding to the verified usage transaction”. 
Instead, the Specification teaches a “purchase transaction generator” that generates a purchase transaction, a “transaction verifier” that verifies the purchase transaction, and a “block generator” that generates a block (Fig. 2). 
.       As per claim 4, the limitations “a transaction verifier processor”, and “a usage transaction generator processor” fails to comply with the written description requirement. Specifically, the Specification does not disclose the claimed “transaction verifier processor”, and the “usage transaction generator processor”. Instead, the Specification teaches a “purchase transaction generator”, a “transaction verifier” that verifies the purchase transaction (Fig. 2). 
See MPEP 2163. Applicant is reminded that the written description requirement applies to both original and amended claims. See Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010):
(“Requirement, in 35 U.S.C. §112, to provide separate written description of invention applies to original claims.).
11.       By virtue of their dependence, the dependent claims are similarly rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “receiving, by a user terminal…”, “verifying, by a user terminal…”, “inserting, by a user terminal…”, “generating, by a user terminal…”, “broadcasting, by a user terminal…”. It is unclear if the “user terminal”(s) perform the function of “receiving”, “verifying”, “inserting”, “generating”, and “broadcasting” is/are the same user terminals. For the purpose of examination, the examiner interprets the “user terminal”(s) perform the function of “receiving”, “verifying”, “inserting”, “generating”, and “broadcasting” are not the same user terminals. 
By virtue of their dependence, the dependent claims are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton (US 20100312810), in view of Gaidar (US 20180068091), and further in view of Ben-Yaacov (US 20070162395).
Regarding claim(s) 1, Horton discloses:
          a user terminal that transmits a content purchase request signal (By disclosing, “As shown in box 310, a request for an instance of a digital file may be received. For instance, the request may be received by a distributor or retailer of digital content. Such a request may be received from a user and may be made using any reasonable communication method”; and “On receiving a request, the retailer or distributor may enter into a transaction for an instance of a content file. For example the retailer may agree to sell the content file to the user for a fee, which may be collected from the user. In addition, the retailer may record information identifying the transaction” ([0095]-[0096] and Fig. 3 of Horton));
          a service system including a controller (By disclosing, a content distributor in [0025] of Horton) connected to 
                      a processor that generates a purchase transaction in response to receiving the content purchase request signal from the user terminal (By disclosing, “As shown in box 310, a request for an instance of a digital file may be received. For instance, the request may be received by a distributor or retailer of digital content. Such a request may be received from a user and may be made using any reasonable communication method”; and “On receiving a request, the retailer or distributor may enter into a transaction for an instance of a content file. For example the retailer may agree to sell the content file to the user for a fee, which may be collected from the user. In addition, the retailer may record information identifying the transaction” ([0095]-[0096] and Fig. 3 of Horton)), 
a processor for distributing the generated purchase transaction (By disclosing, “in 350, the instance of the digital file may be distributed” ([0100] and Fig. 3 of Horton));
                     a processor that verifies the purchase transaction (By disclosing, “metadata uniquely identifying a transaction in which the content file was obtained; …wherein the metadata may include a distributor identifier, a date and time of the transaction, an asset identifier, a secure hash of the media content, a nonce, and one of a user identifier, uniquely identifying a user who obtained the content file in the transaction, and a transaction identifier uniquely identifying the transaction” ([0059] of Horton); and “the metadata may be authenticated 940” ([0137] and Fig. 9 of Horton)); and 
            a digital rights management (DRM) server configured to verify the purchase transaction (By disclosing, “metadata uniquely identifying a transaction in which the content file was obtained; …wherein the metadata may include a distributor identifier, a date and time of the transaction, an asset identifier, a secure hash of the media content, a nonce, and one of a user identifier, uniquely identifying a user who obtained the content file in the transaction, and a transaction identifier uniquely identifying the transaction” ([0059] of Horton); and “the metadata may be authenticated 940” ([0137] and Fig. 9 of Horton));      
            wherein the user terminal inserts a forensic watermark reflecting information corresponding to the verified purchase transaction into the content and outputs the content through a display (By disclosing, “each metadata 
            Horton does not disclose:
            a blockchain including a plurality of blocks organized into a distributed ledger; 
            a user terminal that generates a usage transaction; 
            a processor that broadcasts the generated purchase transaction,
            a processor that collects the usage transaction,
            a processor that verifies the usage transaction,
            a processor that generates a block corresponding to the verified usage transaction; and 
            a digital rights management (DRM) server configured to verify the usage transaction and the block; 
            wherein the user terminal generates the usage transaction according to a current status of usage after the broadcast purchase transaction is verified and a content corresponding to the verified purchase 2Appl. No. 16/760,291Attorney Docket No.: AC00060XNtransaction is used in the user terminal, and 
           wherein the processor that generates the purchase transaction analyzes the current status of usage and, based on the analyzed current status of usage, calculates at least one of a micro-billing information and a recommended content information corresponding to a content user.
           However, Gaidar teaches:
           a blockchain including a plurality of blocks organized into a distributed ledger (By disclosing, “For purposes of this disclosure, a blockchain is a distributed database or data structure which adheres to a predetermined protocol that requires the blocks (a) to be linked together and (b) to use a specified structure or layout” ([0010] of Gaidar)). 
         a user terminal that generates a usage transaction (By disclosing, “For instance, when a user of a data processing system creates content, the data processing system may also create a separate data structure that contains information about the content that may be relevant to copyright protection. For purposes of this disclosure, that data structure may be referred to as a “shadow image.” As described in greater detail below, such a shadow image may be 
        a broadcasting processor for broadcasting the generated transaction (By disclosing, “For instance, when a user of a data processing system creates content, the data processing system may also create a separate data structure that contains information about the content that may be relevant to copyright protection. For purposes of this disclosure, that data structure may be referred to as a “shadow image.” As described in greater detail below, such a shadow image may be saved in the blockchain as a transaction (or as part of a transaction), to provide verifiable evidence concerning who authored the content, when the content was created, etc” ([0013] of Gaidar)); 
            a processor that collects the usage transaction  (By disclosing, “if a rogue user makes unauthorized changes to a content item and then uploads the modified content item with a corresponding shadow image, the digital rights miner may compare the modified item with the shadow image for the original item to determine that the item has been modified” which means the shadow image has been collected to be compared by the miner ([0075] of Gaidar));
            a processor that verifies the usage transaction  (By disclosing, “if a rogue user makes unauthorized changes to a content item and then uploads the modified content item with a corresponding shadow image, the digital rights 
            a processor that generates a block corresponding to the verified usage transaction  (By disclosing, “if a rogue user makes unauthorized changes to a content item and then uploads the modified content item with a corresponding shadow image, the digital rights miner may compare the modified item with the shadow image for the original item to determine that the item has been modified. The miner may then reject the shadow image for the modified item, based on a determination modification was not authorized. As long as a majority of miners do not accept the shadow image for the modified item, the DRM blockchain will not include that shadow image” ([0075] of Gaidar); “A blockchain may include all valid blocks that have ever been created for that blockchain” ([0011] of Gaidar); “miner 80 may create a new block for DRM blockchain 82, and that new block may include the shadow image as a blockchain transaction” ([0055] of Gaidar)); and 
            a digital rights management (DRM) server configured to verify the usage transaction and the block (By disclosing, “if a rogue user makes unauthorized changes to a content item and then uploads the modified content item with a 
          wherein the user terminal generates the usage transaction according to a current status of usage and a content is used in the user terminal (By disclosing, “a shadow image may be saved in the blockchain as a transaction” ([0013] of Gaidar); “The shadow image may include some or all of the metadata for the new content” ([0051] and Fig. 4 of Gaidar); “As shown at block 420, client DRM engine 40 may then determine whether the user of client platform 20 has modified old content 46, thereby creating new content 47, as indicated above. If the content has been modified, client DRM engine 40 may automatically update the metadata for the content, as shown at block 422. For instance, client DRM engine 40 may add data to the metadata to identify (a) the author of the changes, (b) what exactly has changed, (c) the time of each change, etc.” ([0077] of 
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Horton in view of Gaidar to include a blockchain including a plurality of blocks organized into a distributed ledger, a user terminal that generates a usage transaction, a broadcasting processor for broadcasting the generated transaction, a processor that collects the usage transaction, a processor that verifies the usage transaction, a processor that generates a block corresponding to the verified usage transaction, a digital rights management (DRM) server configured to verify the usage transaction and the block, and wherein the user terminal generates the usage transaction according to a current status of usage and a content is used in the user terminal. Doing so would result in an improved invention because this would leverage the advantages of blockchain to record transactions (e.g. decentralized structure, immutability, reduced cost, improved security and privacy, etc.).
          And Ben-Yaacov teaches:
         detecting the usage of the content according to a current status of usage after the purchase transaction is verified (By disclosing, “Clearing house 1045 preferably includes a transaction processor 1050, which enables a user to purchase rights to songs and verifies the user’s payment. Upon completion of a user’s purchase of a song by transaction processor, 1050, clearing house 1045 
           wherein the processor that generates the purchase transaction analyzes the current status of usage and, based on the analyzed current status of usage, calculates at least one of a micro-billing information and a recommended content information corresponding to a content user (By disclosing, “said tracking server further comprises a song validator, for determining whether or not a user's digital rights management license for the selected song has expired” (Claim 6 of Ben-Yaacov); and “ wherein at least one playback rule is an expiration event for an advertisement.” (Claim 31 of Ben-Yaacov)) (Note: the clearing house and the tracking server together in the prior art can be the “processor” that generates the purchase transaction in the claim).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of broadcasting the purchase transaction and generating a usage transaction, in view of Gaidar to include detecting the usage of the content according to a current status of usage after the broadcast purchase transaction is verified, and wherein the processor that generates the purchase transaction analyzes the current status of usage and, based on the analyzed current status of usage, calculates at least one of a micro-billing information and a recommended content information corresponding to a content user.  Doing so would result in an improved invention because this would allow the user keep gaining access to the content by clicking the recommended content, thus improving the effectivity of penetration the recommended advertising content.

Regarding claim(s) 2, 5, and 8, Horton discloses:
          wherein the purchase transaction includes a transaction ID (By disclosing, “metadata payload 100 may contain: … transaction ID 150…” ([0074] and Fig. 1 of Horton));
          wherein the user terminal extracts the transaction ID from the verified purchase transaction and uses the transaction ID in the forensic watermark (By disclosing, “The access control server 801 may also be configured to receive lists of valid transactions” which means the transactions are verified. ([0130] of Horton); “metadata payload 100 may contain: … transaction ID 150…” ([0074] and Fig. 1 of Horton); and “each metadata payload 100 may be embedded within or associated with an instance of a digital file” ([0093] of Horton)), and
          wherein the user terminal inserts the forensic watermark into the content (By disclosing, “each metadata payload 100 may be embedded within or associated with an instance of a digital file” ([0093] of Horton)).

Regarding claim(s) 3, 6, and 9, Horton discloses:
wherein the verified 32purchase transaction comprises an identification information for the content user (By disclosing, “wherein the metadata may also include … one of a user identifier uniquely identifying a user who obtained the content file in the transaction, …” ([0059] of Horton)).  

Regarding claim(s) 4, Horton discloses:
          a service system including a controller (By disclosing, a content distributor in [0025] of Horton),
          a user terminal including a controller (By disclosing, a distribution server and a user device together can be the “user terminal” in the claim ([0101], [0134] of Horton) connected to:
          a transaction verifier processor for receiving a purchase transaction generated in the service system when a content is purchased (By disclosing, “A digital file containing metadata may first be obtained 910. For example, the digital file may be purchased from a content distributor. As obtained, the digital file may include metadata and other information as explained above” ([0135] of Horton); and “metadata uniquely identifying a transaction in which the content file was obtained; …wherein the metadata may include a distributor identifier, a date and time of the transaction, an asset identifier, a secure hash of the media content, a nonce, and one of a user identifier, uniquely identifying a user who obtained the content file in the transaction, and a transaction identifier uniquely identifying the 
          a forensic watermark processor for including, in a forensic watermark, an information corresponding to the verified purchase transaction and for inserting the forensic watermark into the content (By disclosing, “each metadata payload 100 may be embedded within or associated with an instance of a digital file” ([0093] of Horton); and “metadata uniquely identifying a transaction in which the content file was obtained; …wherein the metadata may include a distributor identifier, a date and time of the transaction, an asset identifier, a secure hash of the media content, a nonce, and one of a user identifier, uniquely identifying a user who obtained the content file in the transaction, and a transaction identifier uniquely identifying the transaction” ([0059] of Horton)) (Note: the metadata embedded within the content in the prior art can be the watermark in the claim); and 
          a server configured to verify the purchase transaction (By disclosing, “metadata uniquely identifying a transaction in which the content file was obtained; …wherein the metadata may include a distributor identifier, a date and time of the transaction, an asset identifier, a secure hash of the media content, a nonce, and one of a user identifier, uniquely identifying a user who obtained the content file in the transaction, and a transaction identifier uniquely identifying the transaction” ([0059] of Horton); and “the metadata may be authenticated 940” ([0137] and Fig. 9 of Horton)).
          Horton does not disclose:
          a usage transaction generator processor for generating a usage transaction using a current status of usage of the content corresponding to the verified purchase transaction; and
           a broadcasting processor for broadcasting the generated usage transactions, and a digital rights management (DRM) server configured to verify the purchase transaction, the usage transaction and the block, 
            wherein the service system collects the broadcasted usage transactions, verifies the collected usage transactions, and generates and stores blocks corresponding to the verified usage transactions, and
           wherein the service system that generates the purchase transaction analyzes the current status of usage and, based on the analyzed current status of usage, calculates at least one of a micro-billing information and a recommended content information corresponding to a content user.
           However, Gaidar teaches:
           a usage transaction generator processor for generating a usage transaction using a current status of usage of the content (By disclosing, “a shadow image may be saved in the blockchain as a transaction” ([0013] of Gaidar); “The shadow image may include some or all of the metadata for the new content” ([0051] and Fig. 4 of Gaidar); “As shown at block 420, client DRM engine 40 may then determine whether the user of client platform 20 has modified old content 46, thereby creating new content 47, as indicated above. If 40 may automatically update the metadata for the content, as shown at block 422. For instance, client DRM engine 40 may add data to the metadata to identify (a) the author of the changes, (b) what exactly has changed, (c) the time of each change, etc.” ([0077] of Gaidar); “upload manager 42 may then create new shadow image 49” ([0081] and Fig. 3 of Gaidar)) (Note: the shadow image in the prior art can be the “usage transaction” in the claim);
           a broadcasting processor for broadcasting the generated usage transactions (By disclosing, “As shown at block 442, after creating new shadow image 49, upload manager 42 may upload new shadow image 49 to miner 80, to be added to DRM blockchain 82” ([0082] of Gaidar)), and 
          a digital rights management (DRM) server configured to verify the usage transaction and the block (By disclosing, “if a rogue user makes unauthorized changes to a content item and then uploads the modified content item with a corresponding shadow image, the digital rights miner may compare the modified item with the shadow image for the original item to determine that the item has been modified. The miner may then reject the shadow image for the modified item, based on a determination modification was not authorized. As long as a majority of miners do not accept the shadow image for the modified item, the DRM blockchain will not include that shadow image” ([0075] of Gaidar); and “A verifier may use a seed value to initialize the PRNG, and the verifier may select the block to hash. The dynamically obtained hash may be compared with ; and
          wherein the service system collects the broadcasted usage transactions, verifies the collected usage transactions, and generates and stores blocks corresponding to the verified usage transactions (By disclosing, “if a rogue user makes unauthorized changes to a content item and then uploads the modified content item with a corresponding shadow image, the digital rights miner may compare the modified item with the shadow image for the original item to determine that the item has been modified. The miner may then reject the shadow image for the modified item, based on a determination modification was not authorized. As long as a majority of miners do not accept the shadow image for the modified item, the DRM blockchain will not include that shadow image” ([0075] of Gaidar); “A blockchain may include all valid blocks that have ever been created for that blockchain” ([0011] of Gaidar); “miner 80 may create a new block for DRM blockchain 82, and that new block may include the shadow image as a blockchain transaction” ([0055] of Gaidar)).  
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Horton in view of Gaidar to include a usage transaction generator processor for generating a usage transaction using a current status of usage of the content, a broadcasting processor for broadcasting the generated usage transactions, a digital rights management (DRM) server configured to verify the usage transaction and the block, and wherein the service system collects the broadcasted usage transactions, verifies the collected usage transactions, and generates and stores blocks corresponding to the verified usage transactions. Doing so would result in an improved invention because this would leverage the advantages of blockchain to record transactions (e.g. decentralized structure, immutability, reduced cost, improved security and privacy, etc.).
          And Ben-Yaacov teaches:
         wherein the service system that generates the purchase transaction analyzes the current status of usage and, based on the analyzed current status of usage, calculates at least one of a micro-billing information and a recommended content information corresponding to a content user  (By disclosing, “said tracking server further comprises a song validator, for determining whether or not a user's digital rights management license for the selected song has expired” (Claim 6 of Ben-Yaacov); and “ wherein at least one playback rule is an expiration event for an advertisement.” (Claim 31 of Ben-Yaacov)) (Note: the clearing house and the tracking server together in the prior art can be the “processor” that generates the purchase transaction in the claim).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of broadcasting the purchase transaction and generating a usage transaction, in view of Gaidar to include wherein the service system that generates the purchase transaction analyzes the current status of usage and, based on the analyzed current status of usage, calculates at least one of a micro-billing information and a recommended content information corresponding to a content user.  Doing so would result in an improved invention because this would allow the user keep gaining access to the content by clicking the recommended content, thus improving the effectivity of penetration the recommended advertising content.

Regarding claim(s) 5, Horton discloses:
          wherein the information corresponding to the verified purchase transaction is a transaction ID identifying the verified purchase transaction (By disclosing, “metadata payload 100 may contain: … transaction ID 150…” ([0074] and Fig. 1 of Horton); “The access control server 801 may also be configured to receive lists of valid transactions” which means the transactions are verified. ([0130] of Horton); and “each metadata payload 100 may be embedded within or associated with an instance of a digital file” ([0093] of Horton)), and
         
Regarding claim(s) 7, Horton discloses:
          receiving, by a user terminal, a purchase transaction generated by a purchase transaction generator in a service system when a content is purchased (By disclosing, “As shown in box 310, a request for an instance of a digital file may be received. For instance, the request may be received by a distributor or retailer of digital content. Such a request may be received from a user and may  (Note: the distribution server and the user device together in the prior art can be the “user terminal” in the claim);
           verifying, by a user terminal, the received purchase (By disclosing, “metadata uniquely identifying a transaction in which the content file was obtained; …wherein the metadata may include a distributor identifier, a date and time of the transaction, an asset identifier, a secure hash of the media content, a nonce, and one of a user identifier, uniquely identifying a user who obtained the content file in the transaction, and a transaction identifier uniquely identifying the transaction” ([0059] of Horton); and “the metadata may be authenticated 940” ([0137] and Fig. 9 of Horton));  
           inserting, by a user terminal, a forensic watermark including an information corresponding to the verified purchase transaction into the content (By disclosing, “each metadata payload 100 may be embedded within or associated with an instance of a digital file” ([0093] of Horton); and “metadata uniquely identifying a transaction in which the content file was obtained; …wherein the metadata may include a distributor identifier, a date and time of the transaction, an asset identifier, a secure hash of the media content, a nonce, 
           verifying the purchase transaction (By disclosing, “metadata uniquely identifying a transaction in which the content file was obtained; …wherein the metadata may include a distributor identifier, a date and time of the transaction, an asset identifier, a secure hash of the media content, a nonce, and one of a user identifier, uniquely identifying a user who obtained the content file in the transaction, and a transaction identifier uniquely identifying the transaction” ([0059] of Horton); and “the metadata may be authenticated 940” ([0137] and Fig. 9 of Horton)).
           Horton does not disclose:
           generating, by a user terminal, usage transactions that reflect a current status of usage of the content corresponding to the verified purchase transaction;
           broadcasting, by a user terminal, the generated usage transactions;
           analyzing, by a transaction processor of the service system, the current status of usage; 
           calculating, by a transaction processor of the service system, at least one of a micro-billing information and a recommended content information corresponding to a content user based on the analyzed current status of usage; and 
verifying, by a digital rights management (DRM) server, the usage transaction and the block, 
            wherein the service system collects the broadcasted usage transactions, verifies the collected usage transactions, generates and stores blocks corresponding to the verified usage transactions 6Appl. No. 16/760,291Attorney Docket No.: AC00060XNand broadcasts blocks to the DRM server including a usage history collection system.
           However, Gaidar teaches:
           generating, by a user terminal, usage transactions that reflect a current status of usage of the content (By disclosing, “a shadow image may be saved in the blockchain as a transaction” ([0013] of Gaidar); “The shadow image may include some or all of the metadata for the new content” ([0051] and Fig. 4 of Gaidar); “As shown at block 420, client DRM engine 40 may then determine whether the user of client platform 20 has modified old content 46, thereby creating new content 47, as indicated above. If the content has been modified, client DRM engine 40 may automatically update the metadata for the content, as shown at block 422. For instance, client DRM engine 40 may add data to the metadata to identify (a) the author of the changes, (b) what exactly has changed, (c) the time of each change, etc.” ([0077] of Gaidar); “upload manager 42 may then create new shadow image 49” ([0081] and Fig. 3 of Gaidar)) (Note: the shadow image in the prior art can be the “usage transaction” in the claim);
            broadcasting, by a user terminal, the generated usage transactions (By disclosing, “As shown at block 442, after creating new shadow image 49, upload 42 may upload new shadow image 49 to miner 80, to be added to DRM blockchain 82” ([0082] of Gaidar));
            verifying, by a digital rights management (DRM) server, the usage transaction and the block (By disclosing, “if a rogue user makes unauthorized changes to a content item and then uploads the modified content item with a corresponding shadow image, the digital rights miner may compare the modified item with the shadow image for the original item to determine that the item has been modified. The miner may then reject the shadow image for the modified item, based on a determination modification was not authorized. As long as a majority of miners do not accept the shadow image for the modified item, the DRM blockchain will not include that shadow image” ([0075] of Gaidar); and “A verifier may use a seed value to initialize the PRNG, and the verifier may select the block to hash. The dynamically obtained hash may be compared with actual values in the content to determine whether the video has been modified” ([0114] of Gaidar)), 
            wherein the service system collects the broadcasted usage transactions, verifies the collected usage transactions, generates and stores blocks corresponding to the verified usage transactions 6Appl. No. 16/760,291Attorney Docket No.: AC00060XNand broadcasts blocks to the DRM server including a usage history collection system (By disclosing, “if a rogue user makes unauthorized changes to a content item and then uploads the modified content item with a corresponding shadow image, the digital rights miner may compare the modified item with the shadow image for the original item 80 may create a new block for DRM blockchain 82, and that new block may include the shadow image as a blockchain transaction” ([0055] of Gaidar); and each miner in the blockchain system has a ledger for storing historical transactions ([0010]-[0014] of Gaidar)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Horton in view of Gaidar to include generating, by a user terminal, usage transactions that reflect a current status of usage of the content, broadcasting, by a user terminal, the generated usage transactions, verifying, by a digital rights management (DRM) server, the usage transaction and the block, and wherein the service system collects the broadcasted usage transactions, verifies the collected usage transactions, generates and stores blocks corresponding to the verified usage transactions 6Appl. No. 16/760,291Attorney Docket No.: AC00060XNand broadcasts blocks to the DRM server including a usage history collection system. Doing so would result in an improved invention because this would leverage the advantages of blockchain to record transactions (e.g. decentralized structure, immutability, reduced cost, improved security and privacy, etc.).
          And Ben-Yaacov teaches:
          analyzing, by a transaction processor of the service system, the current status of usage (By disclosing, “said tracking server further comprises a song validator, for determining whether or not a user's digital rights management license for the selected song has expired” (Claim 6 of Ben-Yaacov));
          calculating, by a transaction processor of the service system, at least one of a micro-billing information and a recommended content information corresponding to a content user based on the analyzed current status of usage (By disclosing, “said tracking server further comprises a song validator, for determining whether or not a user's digital rights management license for the selected song has expired” (Claim 6 of Ben-Yaacov); and “ wherein at least one playback rule is an expiration event for an advertisement.” (Claim 31 of Ben-Yaacov)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of broadcasting the purchase transaction and generating a usage transaction, in view of Gaidar to include analyzing, by a transaction processor of the service system, the current status of usage, and calculating, by a transaction processor of the service system, at least one of a micro-billing information and a recommended content information corresponding to a content user based on the analyzed current status of usage.  Doing so would result in an improved invention because this would allow the user keep gaining access to the content by clicking 

Regarding claim(s) 8, Horton discloses:
          including a transaction ID identifying the verified purchase transaction in the forensic watermark and inserting the forensic watermark into the content (By disclosing, “metadata payload 100 may contain: … transaction ID 150…” ([0074] and Fig. 1 of Horton); “The access control server 801 may also be configured to receive lists of valid transactions” which means the transactions are verified. ([0130] of Horton); and “each metadata payload 100 may be embedded within or associated with an instance of a digital file” ([0093] of Horton)).

Response to Arguments
Applicant’s arguments with regard to the respect to the 35 U.S.C. § 103 rejection have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190058910 to Solow for disclosing distributing digital content in a blockchain network.
US 20170337534 to Goeringer for disclosing utilizing blockchain techniques for sharing and transacting digital content.
US 20160321769 to McCoy for disclosing managing digital media using blockchain technology.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685